Citation Nr: 0305515	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.

2.  Basic eligibility for nonserivce-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from January 22, 
1973, through April 6, 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri. 

When the veteran's case was before the Board in March 1997 it 
was remanded to afford the veteran a personal hearing.  The 
case was again remanded in June 1998 for additional 
development.  In March 2001 the Board remanded the issues 
currently on appeal for added development.  The case was 
returned to the Board in March 2003 for further appellate 
action.

The veteran and his mother testified before a hearing officer 
at the RO in June 1994.  In March 1998 the veteran and his 
mother testified before the undersigned Veterans Law Judge.  
Transcripts of both hearings have been associated with the 
claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Organic brain syndrome clearly and unmistakably existed 
prior to the veteran's period of active duty; it did not 
increase in severity during or as a result of the period of 
active duty.

3.  The veteran served for a total of 75 days; he was not 
discharged from service due to service-connected disability.

CONCLUSIONS OF LAW

1.  Organic brain syndrome was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

2.  The appellant does not meet the basic eligibility 
requirements for pension benefits.  38 U.S.C.A. §§ 101, 
1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the record reveals that the veteran was originally 
referred to the outpatient clinic at the Mid-Missouri Mental 
Health Center in January 1968, due to his inability to get 
along with peers and his poor school performance.  He was 
subsequently admitted for a fuller evaluation and was 
hospitalized from June to August 1968.  Psychological testing 
resulted in a full-scale intelligence quotient (IQ) of 86, 
and the examiner noted that the veteran was a youngster who 
was likely to exhibit many of the behaviors associated with 
minimally brain damaged individuals, including impulsiveness, 
an inability to concentrate and overreaction to external 
stimulation.  In was noted that the veteran appeared never to 
have had the ability to form appropriate object 
relationships.  The diagnosis was adjustment reaction of 
adolescence in a hyperkinetic adolescent.  

As noted above, the veteran had active military service from 
January 22, 1973, through April 6, 1973.  Service medical 
records indicate that the veteran reported treatment at the 
Mid-Missouri Mental Health Center.  No pertinent 
abnormalities were noted on enlistment physical examination.  

A January 1973 consultation request indicates a finding of 
personality disorder and indicates that the veteran was 
improved on medication.  In March 1973 a provider in the 
mental health clinic indicated that an administrative 
discharge would be recommended due to organic brain 
impairment.  A subsequent March 1973 note indicates a 
diagnosis of organic brain impairment, and elaborates that 
people with that condition were overactive and emotionally 
labile.  The note states that the veteran would be 
administratively discharged due to the disability.  The 
report of the veteran's discharge physical examination notes 
that the veteran had organic brain impairment.  

The veteran was evaluated in October 1984 for the purpose of 
determining eligibility for Social Security disability 
benefits.  At an initial interview, he stated that he did not 
know why he was there.  He denied having any mental disorder 
and stated that he was not disabled physically or mentally.  
The examiner stated that the veteran had no mental disorder 
and did not require further treatment.

Psychometric testing was subsequently performed in October 
1984.  The examiner noted that the veteran's IQ had 
deteriorated since 1968.  Cerebral dysfunction was noted, and 
the examiner pointed out that  it was consistent with rather 
low-grade chronic organic brain deterioration.  He stated 
that the veteran displayed an absence of social skills, which 
coupled with his poor intellectual ability predicted an 
extremely improbable rehabilitation outcome.  He noted that 
the veteran's behavior was almost totally untoward, with an 
absence of social graces.  The veteran was determined to be 
extremely dependent and was found to be incapable of managing 
his own funds due to flawed judgment.  

In May 1993 the veteran submitted to intelligence testing to 
determine eligibility for income maintenance.  The veteran 
was cooperative during the testing process but did not appear 
to be interested in performing well.  His IQ score placed him 
in the low average range of intellectual functioning and test 
results indicated that the veteran was limited in visual 
perceptual skills, planning ability, and socially acceptable 
interpersonal interaction.  The examiner noted that such 
limitations would likely cause frustration and failure in 
high level academic environments but that he should function 
successfully in semi skilled and unskilled vocational 
settings.  He concluded that the veteran's slight limitations 
would not hinder him from being a productive, independent, 
gainfully employed member of society.

The veteran submitted a claim for service connection for 
organic brain syndrome in October 1993, and service 
connection for that disability was denied in December 1993.

The veteran responded in February 1994, indicating that his 
application had been one for nonservice-connected pension.  
He alleged that the Army had known about his impairment when 
he enlisted and that there had been no misconduct on his 
part.

The veteran and his mother offered testimony before a hearing 
officer at the RO in June 1994.  He urged that he should not 
have been accepted for enlistment because he had advised the 
military of his disability.  He alleged that his disability 
had worsened during his period of service.

In August 1994 the veteran's representative maintained that 
the veteran had been involved in a Jeep accident during his 
active service, and had sustained a head injury.  He 
contended that such injury had worsened the veteran's organic 
brain syndrome.  He also argued that because the veteran had 
advised the military of his disability prior to entry, it was 
the obligation of the Government to allow special 
consideration for entitlement to pension benefits.

The veteran was involuntarily committed to the Mid-Missouri 
Mental Health Center in March 1995.  Although he was 
hospitalized due to statements indicating an intent to harm 
himself, he lacked insight into the reason for admission.  He 
also demonstrated poor insight into his relationship with his 
mother.  Dependent personality traits were noted.  The 
discharge diagnoses were adjustment disorder with mixed 
disturbance of emotion and conduct and dependent personality 
traits.

The veteran underwent a private psychiatric evaluation in 
September 1995.  The veteran's affect was sometimes blunt and 
at times inappropriate.  He seemed to be preoccupied with 
losing his possessions and with the fact that he had no way 
to support himself.  The veteran's speech was circumstantial 
and disorganized.  The examiner diagnosed schizophrenia, 
disorganized type.  He also diagnosed schizoid personality 
disorder.

In an October 1995 statement, the veteran argued that he had 
disclosed his disability at enlistment and that an exception 
to the regulatory requirement of 90 days of service was 
warranted.

A psychological evaluation was performed in December 1995 as 
part of a disability benefits application process.  The 
veteran stated that he did not know whether he had mental 
problems.  He appeared to be alternately flippant, sarcastic 
and jaded.  His responses were unusual and at times off key, 
odd and socially inappropriate.  The examiner noted that the 
veteran seemed to make a nuisance of himself in the community 
and could be very persistent and unpleasant.  He appeared to 
be quite distractible and was fidgety.  In conclusion, the 
examiner noted that the veteran's intellectual functioning 
was in the borderline range and that the veteran had an 
abnormal mental status examination involving odd thinking and 
speech and inappropriate affect.  The diagnoses were 
schizotypal personality disorder and borderline intellectual 
functioning.

The veteran and his mother testified before the undersigned 
in March 1998.  They noted that the veteran had been 
hospitalized prior to service due to his disability, but that 
he could function fairly well.  He argued that injuries 
sustained in a car accident during service aggravated his 
organic brain syndrome.  The veteran noted that he had been 
awarded Social Security disability benefits and that his 
brain syndrome had been a consideration in the award.

In April 1999 the RO contacted the veteran and informed him 
that it had contacted the National Personnel Records Center 
(NPRC) to obtain a copy of the veteran's Medical Evaluation 
Board report, but that no response had been received.  The RO 
asked the veteran to submit any copies of his service 
personnel records in his possession.

In September 1999 the NPRC indicated that there were no 
Medical Evaluation Board reports of record.

The veteran was involuntarily hospitalized from October to 
November 2001 because of paranoid behavior and a history of 
making false reports to the police.  The diagnosis was 
bipolar disorder, manic type.

A VA examination was conducted in September 2002.  The 
veteran stated that he did not have any mental, emotional or 
psychological problems.  He specifically stated his belief 
that the accident that had been alleged during service did 
not produce any mental or cognitive difficulties.  He 
indicated that he had been discharged from service due to his 
organic brain syndrome.  The veteran admitted being disabled 
but indicated that it was not due to any mental or emotional 
problems.  He presented himself as not being comfortable or 
capable of interacting on a casual social basis and did not 
pick up on social cues in speech or mannerisms of others.  
The diagnoses were cognitive disorder not otherwise specified 
and schizotypal personality disorder.  The examiner indicated 
that in his review of the claims folder and the interview 
with the veteran, he found unequivocal evidence that the 
veteran had experienced significant difficulties extending 
well before his  entry into military service.  He 
specifically noted that he had chosen the diagnosis of 
cognitive disorder not otherwise specified to account for the 
veteran's intellectual difficulties to include difficulties 
with attention and impulsivity as well as his borderline IQ.  
He opined that the veteran's difficulties with interpersonal 
relationships, peculiar mannerisms and behavior and poor 
social judgment were best accounted for with the diagnosis of 
schizotypal personality disorder.  He concluded that the 
veteran's disorders clearly and unmistakably existed prior to 
his entering military service and they did not increase in 
severity during service.  The examiner qualified that his 
impressions were based primarily on the extensive 
documentation in the claims folder because he questioned the 
veteran's insight into his mental difficulties.



II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
VCAA and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various correspondence from the RO 
to the veteran and the Board's March 2001 remand, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's available service medical records have been 
obtained and associated with the claims folder.  Social 
Security Administration records and records of private and VA 
treatment have also been associated with the claims folder.  
An appropriate VA examination has been conducted.  The 
veteran and his mother testified before RO personnel and the 
undersigned.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

i.  Service Connection for Organic Brain Syndrome

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a).  

The evidence clearly and unmistakably demonstrates and the 
veteran acknowledges that his organic brain syndrome existed 
prior to his enlistment.  The veteran claims that service 
connection is warranted for the disability because it was 
aggravated during service.  However, the veteran has failed 
to articulate the degree to which his organic brain syndrome 
was worsened by service and identify evidence to support his 
contention.  His service medical records show only a 
diagnosis of organic brain syndrome and that an 
administrative discharge would be recommended.  Records of 
private treatment in the years following service do not 
suggest that the veteran's organic brain syndrome increased 
in severity during or as a result of service.  Moreover, the 
VA examiner concluded that the veteran's organic brain 
syndrome clearly and unmistakably existed prior to service 
and did not increase in severity during the veteran's period 
of enlistment.  Therefore, the Board must conclude that the 
preponderance of the evidence establishes that the pre-
existing organic brain syndrome did not increase in severity 
during or as a result of the veteran's period of service.  
Accordingly, the veteran's claim of entitlement to service 
connection for organic brain syndrome must be denied. 




ii.  Basic Eligibility for Nonservice-Connected Pension 
Benefits

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2002).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961 to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964 and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.

The evidence reflects and the veteran does not dispute that 
he served on active duty for less than the required 90 days.  
Although the veteran alleges that he was discharged due to 
service-connected organic brain syndrome, the Board has 
determined that the organic brain syndrome is not a service-
connected disability so the veteran cannot prevail on that 
basis.  Neither he nor his representative has alleged any 
other factual basis which would satisfy the basic eligibility 
requirements for pension benefits.  Therefore, this claim 
must also fail.

ORDER

Entitlement to service connection for organic brain syndrome 
is denied.

The Board having determined that the appellant does not have 
qualifying service for pension benefits, eligibility for such 
benefits is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

